         Case 1:20-cr-00179-DLC Document 206 Filed 03/31/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE/
                                                     :     MONEY JUDGMENT
MARYLYNN PENEUETA,
                                                     :     S2 20 Cr. 179 (DLC)
                        Defendant.
                                                     :
----------------------------------                   x

               WHEREAS, on or about March 31, 2021, MARYLYNN PENEUETA (the

“Defendant”), was charged in a Misdemeanor Information, S2 21 Cr. 179 (DLC) (the

“Information”), with bank larceny, in violation of Title 18, United States Code, Sections 2113(b)

and 2 (Count One);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property,

real and personal, that constitutes or is derived from proceeds traceable to the commission of the

offense charged in Count One of the Information, including but not limited to a sum of money in

United States currency representing the amount of proceeds traceable to the commission of the

offense charged in Count One of the Information;

               WHEREAS, on or about March 31, 2021, the Defendant pled guilty to Count One

of the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28

United States Code, Section 2461(c), a sum of money equal to $999 in United States currency,
         Case 1:20-cr-00179-DLC Document 206 Filed 03/31/21 Page 2 of 4




representing proceeds traceable to the commission of the offense charged in Count One of the

Information;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $999 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Information that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Kevin Mead and Jun Xiang, of counsel, and the Defendant, and her counsel, Lorraine

Gauli-Rufo, Esq., that:

               1.     As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $999 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,

MARYLYNN PENEUETA, and shall be deemed part of the sentence of the Defendant, and shall

be included in the judgment of conviction therewith.

               3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals
         Case 1:20-cr-00179-DLC Document 206 Filed 03/31/21 Page 3 of 4




Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
         Case 1:20-cr-00179-DLC Document 206 Filed 03/31/21 Page 4 of 4




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:                                                                 3/29/21
       Kevin Mead / Jun Xiang                                       DATE
       Assistant United States Attorneys
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-2211 / -2289


MARYLYNN PENEUETA

              s/ Marylynn Peneueta                                       3/30/21
By:
       Marylynn Peneueta                                            DATE



By:                                                                 3/30/21
       Lorraine Gauli-Rufo, Esq.                                    DATE
       Attorney for Defendant
       LGR Law, LLC
       48 Wall Street, 5th Floor
       New York, NY 10005



SO ORDERED:

                                                                     3/31/2021
                                                                    DATE
